DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1 and 4 are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph due to the Applicant’s amendments.

Response to Arguments
Applicant’s arguments filed 6/13/2022, with respect to claims 1-14 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. (JP2013113044, translated copy) in view of Ogura et al. (PGPUB Document No. US 2017/0248946).
Regarding claim 1, Takeya teaches a display control device for a display device (display control unit 302, Takeya: 0031), the display control device comprising a processing configured to (CPU, Takeya: 0015): 
Acquire an image captured by an imaging device mounted on a loading vehicle (“an imaging device 31 which captures an image of the front of the excavator 50 is mounted on the ceiling of the cabin 10. The display device 35 is mounted, for example, on a pillar on the right front of the cabin 10 and projects approximately the same scene as an external scene which an operator sees through the front window 11 of the cabin 10.” (Takeya: 0013)); 
Acquire a loaded weight measured by a weight scale mounted on a transport vehicle (“Then, based on the detected value of the pressure sensor for detecting the pressure of the hydraulic oil of the boom cylinder 7, the work amount estimation unit 301 estimates the weight of the sand lifted by the bucket 6 as the work amount of the excavation attachment.” (Takeya: 0030)); 
Generate a display image obtained by disposing an image showing the loaded weight on the captured image (“…monitor system 100 displays the weight of the earth and sand excavated by the bucket 6 at a predetermined position around the actual shot of the bucket 6,” (Takeya: 0059). Also refer to information G8 (excavated weight) disposed within the image captured by the imaging on display device 35. As stated above, display device 35 displays the same scene the operator sees through the front window (Takeya: 0013)); 
Output the display image to the display device (the resulting information displayed on the display device 35 as shown in FIG.5 (Takeya: 0039-0040)).

However, Takeya does not expressly teach but Ogura teaches the display device being disposed in a remote room (cabin of the remote operated utilizes a display comprising visual representations of information related to operating of remote vehicles (Ogura: 0050)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Takeya such that vehicles are operated remotely as taught by Ogura, because this enables effective operation of a plurality of vehicles with minimal operators.

Regarding claim 2, the combined teachings as applied above teaches the display control device according to claim 1, wherein the processor is configured to acquire, from a controlling gear (the required system/component responsible for controlling the excavation attachment (Takeya: 0030)), the loaded weight measured by the weight scale mounted on the transport vehicle (the estimated weight utilizing the pressure sensor of the boom cylinder 7 (Takeya: 0030). Note, FIG.2 shows the boom cylinder 7 mounted on the vehicle), the transport vehicle being an operation target of the loading vehicle (the target object that is being lifted (operated on) by the vehicle corresponds to the “operation target”) among a plurality of transport vehicles that travel in an unmanned manner based on receiving a travel instruction from the controlling gear (operator of Ogura operating the plurality of autonomous remote vehicles (Ogura: 0050)).

Regarding claim 3, Takeya teaches the display control device according to claim 1, wherein the processor is configured to: 
Acquire a measurement value measured by a sensor mounted on the loading vehicle (information G8 corresponds to the acquired weight (measurement) value (Takeya: FIG.5, 0040)), 
And generate the display image obtained by disposing the image showing the loaded weight and an image showing the measurement value on the captured image (information shown on the display device 35 comprising real image and superimposed information such as information G8 (Takeya:  0032, FIG.5)).

Claim(s) 4 is/are a corresponding system claim(s) of claim(s) 1. The limitations of claim(s) 4 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 4. The construction machine monitor system of FIG.3 corresponds to the system as presently claimed (Takeya: 0001).

Claim(s) 5 is/are a corresponding method claim(s) of claim(s) 1. The limitations of claim(s) 5 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 5.

Regarding claim 9, the combined teachings as applied above does not expressly teach but Foster teaches the display control device according to claim 1, wherein the display control device is located remote from each of the loading vehicle and the transport vehicle (Foster teaches utilizing a command module comprising a display remote from each of the autonomous vehicles 12 (Ogura: 0078, 0025))
And configured to communicate with each of the loading vehicle and the transport vehicle through an access point (communication thru the wireless communication network).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Ogura as applied to the claims above, and further in view of Sano (PGPUB Document No. US 2021/0017738).
Regarding claim 6, the combined teachings as applied above does not expressly teach but Sano teaches the display control device according to claim 1, wherein the loading vehicle and the transport vehicle are separate vehicles (Sano teaches a shovel/excavator excavating and dumping the excavated matter onto the bed of a dump truck (Sano: 0079)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that one of the plurality of unmanned vehicle is an excavator and another is a dump truck as disclosed by Sano, because this enables an applying said teachings to an added variety of construction projects.

Regarding claim 8, the combined teachings as applied above does not expressly teach but Sano teaches the display control device according to claim 1, wherein the loading vehicle is spaced apart from the transport vehicle and configured to provide a load to the transport vehicle (the excavator/shovel is a separate vehicle from the dump truck (Sano: 0079). G18 provides the accumulated weight of the excavated matter loaded onto the bed of the dump truck to the excavator/shovel (Sano: 0116, FIG.8)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that one of the plurality of unmanned vehicle is an excavator and another is a dump truck as disclosed by Sano, because this enables an applying said teachings to an added variety of construction projects.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Ogura as applied to the claims above, and further in view of Foster et al. (PGPUB Document No. US 2017/0248946).
Regarding claim 7, the combined teachings as applied above does not expressly teach but Foster teaches the display control device according to claim 1, wherein the remote operation room is remote from the loading vehicle and the transport vehicle (Ogura teaches utilizing a command module remote from each of the autonomous vehicles 12 (Foster: 0078, 0025)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of above such that vehicles are operated remotely as taught by Foster, because this enables effective operation of a plurality of vehicles with minimal operators.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616